     Case 6:18-cv-00101-JRH-BWC Document 20 Filed 01/04/21 Page 1 of 1


                                                                                                 :o
                                                                                  U.S.DIS 1 i i COURT
                                                                                           i t


                     IN THE UNITED STATES DISTRICT COURT                             AUGUSTA D!V.
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION                                 im JAN -u A S: 41
                                                                               CLEF   A,'
 ROBERT CHARLES HOUSTON.                                                              SO. biS'i^QF^r^

               Plaintiff.                                CIVIL ACTION NO.: 6:l8-cv-l0l

        V.


 CHRIS WILLIAMS

               Defendant.



                                         ORDER


       After an independent and de novo review ofthe entire record, the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 18. Plaintiff did not file Objections to

the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice Plaintiffs Complaint for

failure to follow this Court’s Order. DENIES as moot Defendant's Motion to Dismiss. DIRECTS

the Clerk of Court to CLOSE this case and enter the appropriate judgment of dismissal, and

DENIES Plaintiff informa pauperis status on appeal.

       SO ORDERED,this                ay of January, 2021.




                                     .1. RANUADyHALL, CHIEF JUDGE
                                     UNITED St/aTES DISTRICT COURT
                                     ■SDUTHI^ DISTRICT OF GEORGIA
